*679MEMORANDUM**
Linda Taraldson appeals pro se the judgment dismissing her action for declaratory or injunctive relief. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on lack of subject matter jurisdiction, see Garvey v. Roberts, 203 F.3d 580, 587 (9th Cir.2000), and we affirm.
Taraldson’s federal action sought relief from an injunction issued in a state court action. The district court properly dismissed Taraldson’s action because a district court may not exercise appellate jurisdiction over a state court decision. See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923) (district courts may not exercise appellate jurisdiction over state courts). Accordingly, Taraldson’s contentions that the district court erred by relying on facts not in evidence, disregarding state law judgments, and disregarding a prior district court ruling, are unpersuasive.
Taraldson’s motion to reconsider the order denying her “Motion for Hearing to Address Jurisdictional Issue” and “Motion to Stay Appeal Pending Response and Certification of the Record,” filed July 23, 2001, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.